Citation Nr: 0410170	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to January 
1967.     

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision in which the RO denied a 
rating in excess of 30 percent for the veteran's generalized 
anxiety disorder.  The veteran filed a notice of disagreement 
(NOD) in May 2002 and a statement of the case (SOC) was issued in 
August 2002.  The veteran submitted a substantive appeal in April 
2003.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further action, 
on his part, is required.


REMAND

The Board finds that specific development of the claim on appeal 
is warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2003).  

In this regard, the Board notes that relevant records in 
connection with Social Security Administration (SSA) benefits may 
exist that have not been associated with the claims file.  The 
veteran's representative in his April 2003 substantive appeal 
stated that the veteran was receiving SSA disability benefits due 
to the effect of his service-connected generalized anxiety 
disorder upon his ability to work.  VA outpatient treatment 
records from January 2003 also note that at that time, the veteran 
was applying for SSA disability benefits, on the basis of his 
anxiety disorder and a variety of physical ailments such as bone 
spurs and tinnitus.  

When VA is put on notice of the existence of SSA records, as here, 
VA must seek to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, all 
relevant SSA records (to include the decision and all supporting 
medical records) should be obtained and associated with the claims 
file.  In requesting SSA records, the RO must follow the 
procedures of 38 C.F.R. § 3.159(c) (2003) as regards requests for 
records from Federal facilities.

It is also imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims file 
currently includes VA outpatient treatment records from numerous 
facilities within the Veterans Integrated Service Network 2 
(VISN2): VA Healthcare Network Upstate New York dated from April 
2002 to May 2003.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from within the Veterans Integrated 
Service Network 2 (VISN2): VA Healthcare Network Upstate New York 
from May 2003, following the procedures prescribed in 38 C.F.R. § 
3.159 (2003) as regards requesting records from Federal 
facilities.  

To ensure that all due process requirements are met, the RO should 
also give the veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the one-
year VCAA notice period).  After providing the appropriate notice, 
the RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 C.F.R. § 
3.159 (2003).   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA (to include arranging for the veteran to undergo further 
examination, if necessary) prior to adjudicating the claim on 
appeal.  

The Board further notes that in the veteran's April 2003 
substantive appeal, the veteran's representative raised a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the veteran's service-connected 
generalized anxiety disorder, and in support of this claim 
submitted a March 2003 psychiatric treatment report and also 
indicated in the substantive appeal that the veteran was receiving 
SSA disability benefits as a result of his anxiety disorder.  
Since the veteran's service-connected anxiety disorder is the 
condition underlying his claim of unemployability, the Board finds 
that the claim for a TDIU is inextricably intertwined with the 
claim currently on appeal; hence, the claims should be considered 
together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim for 
the second issue).  As such, on remand, the RO should adjudicate 
this newly raised claim along with the claim for increase.  The 
Board emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal must 
be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1. The RO should obtain from the SSA the records pertinent to the 
veteran's claim for SSA disability benefits as well as the medical 
records relied upon concerning that claim.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal facilities.  All records and/or 
responses received should be associated with the claims file. 

2. The RO should obtain all outstanding pertinent records of 
evaluation and/or treatment of the veteran's generalized anxiety 
disorder from within the Veterans Integrated Service Network 2 
(VISN2): VA Healthcare Network Upstate New York from May 2003.  
The RO must follow the procedures set forth in 38 C.F.R. § 
3.159(c) (2003) as regards requesting records from Federal 
facilities.  All records and/or responses received should be 
associated with the claims file.  

3. The RO should send to the veteran and his representative a 
letter requesting that the veteran provide sufficient information, 
and, if necessary, authorization to enable it to obtain any 
additional pertinent evidence not currently of record.  The RO 
should also invite the veteran to submit all pertinent evidence in 
his possession, and explain the type of evidence that is his 
ultimate responsibility to submit.  The RO's letter should clearly 
explain to the veteran that he has a full one-year period to 
respond (although VA may adjudicate the claims within the one-year 
period).    

4. If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If any records sought are not 
obtained, the RO should notify the veteran of the records that 
were not obtained, explain the efforts taken to obtain them, and 
describe further action to be taken. 

5. To help avoid future remand, the RO must ensure that all 
requested notification and development action has been 
accomplished (to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6. The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA (to 
include arranging for the veteran to undergo examination, if 
appropriate) has been accomplished.  

7. After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
adjudicate the issues of a rating in excess of 30 percent for 
generalized anxiety disorder, and the newly raised claim for a 
TDIU, in light of all pertinent evidence and legal authority.  

8. If the claim for a TDIU is denied, the veteran and his 
representative must be notified of the denial and advised of the 
veteran's appellate rights.  The veteran and his representative 
are hereby reminded that to obtain appellate jurisdiction of an 
issue not currently in
appellate status, a timely appeal (an NOD, and, after issuance of 
an SOC, a substantive appeal) must be perfected.  While the RO 
must furnish the veteran the appropriate time period in which to 
so, the veteran should perfect an appeal of the claim for 
entitlement to a TDIU, if desired, as soon as possible to avoid 
unnecessary delay in the consideration of the appeal.

9. Unless the claim for increase is granted to the veteran's 
satisfaction, the RO must furnish to the veteran an appropriate 
supplemental SOC (to include clear reasons and bases for the RO's 
determinations) and afford him the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



